Case 1:18-cv-05857-FB-PK Document 12 Filed 12/10/18 Page 1 of 4 PageID #: 55



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 DANIEL SALAS SANCHEZ, individually and
 on behalf of others similarly situated,                       Case No. 18-cv-05857

                               Plaintiff,           CERTIFICATE OF DEFAULT

                -against-

 BEIT ALMAQDIS LIVE POULTRY MKT
 INC. (D/B/A BAY RIDGE LIVE POULTRY),
 ABDULSALAM       MUSED    MOHAMED,
 JEAYB     MUTHANA,     and   AHMED
 MUTHANA,

                               Defendants

       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Jeayb Muthana, has not filed an answer

or otherwise moved with respect to the complaint herein. The default of defendant Jeayb Muthana,

is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       December 10, 2018                                    DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                         /s/Jalitza Poveda
                                                    By: _____________________________
                                                                    Deputy Clerk
Case 1:18-cv-05857-FB-PK Document 12 Filed 12/10/18 Page 2 of 4 PageID #: 56



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

DANIEL SALAS SANCHEZ, individually and
on behalf of others similarly situated,
                                                                 18-cv-05857
                             Plaintiff,

              -against-                                CERTIFICATE OF DEFAULT

BEIT ALMAQDIS LIVE POULTRY MKT
INC.    (D/B/A BAY RIDGE LIVE
POULTRY),    ABDULSALAM  MUSED
MOHAMED, JEAYB MUTHANA, and
AHMED MUTHANA,

                             Defendants

       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Beit Almaqdis Live Poultry Mkt Inc.

(d/b/a Bay Ridge Live Poultry) has not filed an answer or otherwise moved with respect to the

complaint herein. The default of defendant Beit Almaqdis Live Poultry Mkt Inc. (d/b/a Bay

Ridge Live Poultry) is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure.


 Dated: Brooklyn, New York
         December 10, 2018                                DOUGLAS C. PALMER
                                                           Clerk of the Court


                                                        /s/Jalitza Poveda
                                                   By: _____________________________
                                                                   Deputy Clerk
Case 1:18-cv-05857-FB-PK Document 12 Filed 12/10/18 Page 3 of 4 PageID #: 57



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 DANIEL SALAS SANCHEZ, individually and
 on behalf of others similarly situated,                       Case No. 18-cv-05857

                               Plaintiff,           CERTIFICATE OF DEFAULT

                -against-

 BEIT ALMAQDIS LIVE POULTRY MKT
 INC. (D/B/A BAY RIDGE LIVE POULTRY),
 ABDULSALAM       MUSED    MOHAMED,
 JEAYB     MUTHANA,     and   AHMED
 MUTHANA,

                               Defendants

       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Ahmed Muthana, has not filed an answer

or otherwise moved with respect to the complaint herein. The default of defendant Ahmed

Muthana, is hereby noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.


Dated: Brooklyn, New York
       December 10, 2018                                    DOUGLAS C. PALMER
                                                             Clerk of the Court


                                                         /s/Jalitza Poveda
                                                    By: _____________________________
                                                                    Deputy Clerk
Case 1:18-cv-05857-FB-PK Document 12 Filed 12/10/18 Page 4 of 4 PageID #: 58



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

DANIEL SALAS SANCHEZ, individually and
on behalf of others similarly situated,                     Case No. 18-cv-05857

                             Plaintiff,           CERTIFICATE OF DEFAULT

              -against-

BEIT ALMAQDIS LIVE POULTRY MKT
INC.    (D/B/A BAY RIDGE LIVE
POULTRY),    ABDULSALAM  MUSED
MOHAMED, JEAYB MUTHANA, and
AHMED MUTHANA,

                             Defendants

       I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

District of New York, do hereby certify that the defendant Abdulsalam Mused Mohamed, has not

filed an answer or otherwise moved with respect to the complaint herein. The default of

defendant Abdulsalam Mused Mohamed, is hereby noted pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure.


Dated: Brooklyn, New York
       December 10, 2018                                   DOUGLAS C. PALMER
                                                            Clerk of the Court


                                                        /s/Jalitza Poveda
                                                   By: _____________________________
                                                                  Deputy Clerk
